Citation Nr: 1604689
Decision Date: 02/04/16	Archive Date: 03/10/16

DOCKET NO.  05-18 806	)	DATE  FEB 04 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

(The issue of whether there was clear and unmistakable error in the August 1974 and May 1986 rating decisions denying entitlement to service connection for a back disability will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In June 2007, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, pursuant to a Joint Motion for Remand the Court vacated the Board's June 2007 decision on the basis that the VA had failed to provide the Veteran with proper notice.  In January 2011, the Board remanded the Veteran's claim pursuant to the terms of the Joint Motion.  In April 2013 and December 2014, the Board again remanded the Veteran's claim for further development.  


FINDING OF FACT

Service connection for a back disability was last denied in a May 1986 rating decision.  The evidence added to the record with regard to the back since the May 1986 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 1986 rating decision denying service connection for a back disability is final.  New and material evidence to reopen the claim for service connection for a back disability has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May and November 2013, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

In the January 2011 and April 2013 remands, the Board instructed the AOJ to provide the Veteran with a letter that notifies him as to what constitutes new and material evidence, and to inform him of the bases for the previous denial and consequently what is now required to reopen.  The AOJ was directed to explain that the reason the Veteran was most recently denied reopening of his claim of service connection for a back disability was the lack of a showing of a nexus between his current back disability and active service, and that he be instructed as to what is required to substantiate the underlying service connection claim.  While the May 2013 correspondence to the appellant incorrectly states that the last final denial on this claim was in September 2004 rather than May 1986, the Board finds no prejudice to the Veteran as he has been adequately informed for the reasons for the last final denial notwithstanding the error in date.  He has also been provided notice of what is required to substantiate the underlying service connection claim.  The Board also notes that the Veteran in this case is represented by experienced counsel who is undoubtedly familiar with the type of evidence needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (There is no prejudicial error in defective VCAA notice when the veteran, through his counsel, had actual knowledge of the information and evidence necessary to substantiate his claim.)  

VA has substantially complied with the Board's prior remand orders, and to the extent that there has not been perfect compliance by the AOJ, the Veteran has not been prejudiced.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a back disability.  In an August 1974 rating decision, service connection for a back disability was denied.  The RO found that residuals of a back injury were not shown on examination in May 1974.  Although a notice of disagreement was submitted on behalf of the Veteran in March 1975, it was not accepted as the correspondence was not submitted by an authorized representative.  The Veteran did not submit another notice of disagreement nor did he submit new and material evidence within a year of the decision.  The August 1974 rating decision became final.

In January 1986, the Veteran filed a petition to reopen his claim of entitlement to service connection for a back disability.  In a May 1986 rating decision, the Veteran's petition to reopen his claim was granted but the claim was denied.  VA found there was no finding of such disability at discharge from service and there also was an absence of pertinent findings on VA examination in 1974.  VA also found no evidence showing continued treatment for a back disorder during the first few years after the Veteran's discharge from service.  The Veteran was notified of the decision in June 1986.  He did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final.

At the time of the last final denial, the record contained service treatment records which showed complaints of back pain.  In October 1971, the Veteran was noted to have previously been in traction for his back, and that he was now complaining of back pain.  The diagnosis was a chronic lumbosacral strain.  At separation, there was no reported abnormality of the spine or musculoskeletal system.  The evidence also included treatment at Sacred Heart Hospital in September 1971 for back pain.  

A May 1974 VA hospital summary showed a discharge summary of "history suggestive of lumbar disc disease; however, examination at this time was within normal limits with no evidence of any nerve root compression."  

A March 1982 Sacred Heart Hospital treatment record notes the Veteran's report of hearing a popping sound in his back while attempting to lift a washing machine.   The appellant also reported a history of back problems at that time.  This record does not reveal an opinion linking a back disorder to service.  

The record also contained the April 1986 VA examination which noted the Veterans back problem has been quite disabling and has been getting worse .over the past 15 years.  It was also noted that it stems from an injury in Vietnam in 1971 when he was lifting heavy blocks of ice. 

Since the last final denial in May 1986, the Veteran has submitted statements asserting that his back disability is related to service.  Also submitted is a March 2005 letter from Dr. M noting the Veteran's self-reported history of back pain beginning in service.  She also noted the Veteran's history of recurrent back pain 15 years later following a post service back injury while bowling.  Treatment records showing continued treatment for the back has also been associated with the file.  

After carefully reviewing the record, the Board has determined that new and material evidence to reopen the claim for service connection for a back disability has not been submitted.  The Veterans claim for service connection for a back disability was previously denied on the basis that the evidence did not show a nexus between the current back disability and service.  Although the Veteran has re-submitted evidence showing continued treatment for the back, this fact had already been established.  Therefore, such evidence is cumulative.  

The Veteran has not submitted any evidence showing that his current back disability is related to service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a back disability.  

Stated differently, service connection for a back disability was denied in the past because the record was devoid of evidence showing a nexus between his current back disability and active service.  No material facts have changed.  As such, the claim must be denied.

Because the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).


ORDER

The application to reopen the claim of entitlement to service connection for a back disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals






